DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-19 are pending.
	

Specification
The disclosure is objected to because of the following informalities: The reference β is used to describe both a perturbation gain, and a first value of a scaling factor. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a signal input to a feedback control loop, an integrator integrates the signal input to generate a state signal, a signal generator generating a periodic base perturbation signal amplitude, and a scaling unit scaling the base perturbation signal with a scaling 
The limitation of a signal input to a feedback control loop, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "feedback loop" language, “input” in the context of this claim encompasses the user reading a value of a signal input.
Similarly, the limitation of the integrator integrates the signal input to generate a state signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "integrator integrates" language, “generate a state signal” in the context of this claim encompasses the user mentally performing mathematical integration of a signal value.
Similarly, the limitation of a signal generator generating a periodic base perturbation signal amplitude, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "signal generator" language, "generating a periodic base perturbation signal amplitude" in the context of this claim encompasses the user mentally determining the amplitude of a periodic base perturbation signal. 
Similarly, the limitation of a scaling unit generating scaling the base perturbation signal with a scaling factor determined according to the variance of the state signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "scaling unit" language, "scaling the base perturbation signal with a scaling factor determined according to the variance of the state signal "in the context of this claim encompasses the user mentally performing a mathematical operation to calculate a scaling factor.
Similarly, the limitation of the scaling unit multiplying the amplitude of the base perturbation signal by the scaling factor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "scaling unit" language, "generating a periodic base perturbation signal amplitude" in the context of this claim encompasses the user mentally performing a mathematical operation to multiply the amplitude value of the base perturbation signal by the scaling factor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements – an input and output of a plant to be controlled. The input and output of the plant are only described as "suitable for connection to" which describes a potential purpose, but does not limit the claims from being performed without a connection to a plant to be controlled. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to generating a state signal based on an input value, generating a base perturbation signal, and multiplying the base perturbation signal using a scaling factor determined based on the variance of state signal amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a signal generator is arranged to generate a periodic base perturbation signal that is sinusoidal.
The limitation of a signal generator is arranged to generate a periodic base perturbation signal that is sinusoidal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "signal generator" language, "generate" in the context of this claim encompasses the user manually adjusting a signal generator to generate a sinusoidal output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to of a signal generator arranged to generate a periodic base perturbation signal that is sinusoidal, the additional element of using a signal generator to perform generation of a sinusoidal base perturbation signal amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a function ƒn representing noise in the control system is bounded according to a mathematical function.
The limitation of a function ƒn representing noise in the control system is bounded according to a mathematical function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "control system" language, "bounded" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a function ƒn representing noise in the control system is bounded according to a mathematical function, the additional element of using a "control system" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the second value has a lower limit substantially equal to the first value.
The limitation of the second value has a lower limit substantially equal to the first value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "control system" language, "setting a limit equal to the first value" in the context of this claim encompasses the user mentally equating two limit values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the second value has a lower limit substantially equal to the first value, the additional element of using a "control system" to set a second value equal to a first value amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the second value is proportional to α/(e^var(x)).
The limitation of the second value is proportional to α/(e^var(x)), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "control system" language, "the second value is proportional to α/(e^var(x))" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the second value is proportional to α/(e^var(x)), the additional element of using a "control system" to set the second value is proportional to α/(e^var(x)) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the second value of the scaling factor is α/(β*e^var(x)).
The limitation of the second value of the scaling factor is α/(β*e^var(x)), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "control system" language, "the second value of the scaling factor is α/(β*e^var(x))" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the second value of the scaling factor is α/(β*e^var(x)), the additional element of using a "control system" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the state dependent perturbation signal is represented as a function of the state signal x.
The limitation of the state dependent perturbation signal is represented as a function of the state signal x, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "control system" language, "the state dependent perturbation signal is represented as a function of the state signal x" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the state dependent perturbation signal is represented as a function of the state signal x, the additional element of using a "control system" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the constant α is positive.
The limitation of the constant α is positive, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "control system" language, "the constant α is positive" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the constant α is positive, the additional element of using a "control system" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the constant α is selected such that var(x) < α.
The limitation of the constant α is selected such that var(x) < α, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "control system" language, "the constant α is selected such that var(x) < α" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the constant α is selected such that var(x) < α, the additional element of using a "control system" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the scaling unit is arranged to produce a state dependent perturbation signal having a gain β that is large enough to excite the control system.
The limitation of the scaling unit is arranged to produce a state dependent perturbation signal having a gain β that is large enough to excite the control system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "scaling unit" language, "the scaling unit is arranged to produce a state dependent perturbation signal having a gain β that is large enough to excite the control system" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the scaling unit is arranged to produce a state dependent perturbation signal having a gain β that is large enough to excite the control system, the additional element of using a " scaling unit" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the feedback loop comprises a shifting unit arranged to provide an offset value.
The limitation of the feedback loop comprises a shifting unit arranged to provide an offset value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "shifting unit" language, "the feedback loop comprises a shifting unit arranged to provide an offset value" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the feedback loop comprises a shifting unit arranged to provide an offset value, the additional element of using a "shifting unit" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the shifting unit is arranged such that the offset value is added to the state dependent perturbation signal.
The limitation of the shifting unit is arranged such that the offset value is added to the state dependent perturbation signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "shifting unit" language, "the shifting unit is arranged such that the offset value is added to the state dependent perturbation signal" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the shifting unit is arranged such that the offset value is added to the state dependent perturbation signal, the additional element of using a "shifting unit" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the shifting unit is a compensator.
The limitation of the shifting unit is a compensator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "shifting unit" language, "the shifting unit is a compensator" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the shifting unit is a compensator, the additional element of using a "shifting unit" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the feedback loop comprises a high pass filter having a cut-off frequency ωh that satisfies ωh<<ω.
The limitation of the feedback loop comprises a high pass filter having a cut-off frequency ωh that satisfies ωh<<ω, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "feedback loop" language, "the feedback loop comprises a high pass filter having a cut-off frequency ωh that satisfies ωh<<ω" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the feedback loop comprises a high pass filter having a cut-off frequency ωh that satisfies ωh<<ω, the additional element of using a "feedback loop" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the feedback loop comprises a low pass filter having a cut-off frequency ωl that satisfies ωl<<ω.
The limitation of the feedback loop comprises a low pass filter having a cut-off frequency ωl that satisfies ωl<<ω, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "feedback loop" language, "the feedback loop comprises a low pass filter having a cut-off frequency ωl that satisfies ωl<<ω" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the feedback loop comprises a low pass filter having a cut-off frequency ωl that satisfies ωl<<ω, the additional element of using a "feedback loop" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the feedback loop comprises a band pass filter comprising a high pass filter with a first corner frequency and a low pass filter with a second corner frequency.
The limitation of the feedback loop comprises a band pass filter comprising a high pass filter with a first corner frequency and a low pass filter with a second corner frequency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "feedback loop" language, "the feedback loop comprises a band pass filter comprising a high pass filter with a first corner frequency and a low pass filter with a second corner frequency" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the feedback loop comprises a band pass filter comprising a high pass filter with a first corner frequency and a low pass filter with a second corner frequency, the additional element of using a "feedback loop" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the band pass filter is arranged to filter the input before passing the filtered input signal to the integrator.
The limitation of the band pass filter is arranged to filter the input before passing the filtered input signal to the integrator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "band pass filter" language, "the band pass filter is arranged to filter the input before passing the filtered input signal to the integrator" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the band pass filter is arranged to filter the input before passing the filtered input signal to the integrator, the additional element of using a "band pass filter" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the output of the high pass filter is multiplied with the periodic base perturbation signal prior to passing through the low pass filter. 
The limitation of the output of the high pass filter is multiplied with the periodic base perturbation signal prior to passing through the low pass filter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "pass filter" language, "the output of the high pass filter is multiplied with the periodic base perturbation signal prior to passing through the low pass filter" in the context of this claim encompasses the user performing a mathematical operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the output of the high pass filter is multiplied with the periodic base perturbation signal prior to passing through the low pass filter, the additional element of using a "pass filter" to perform a mathematical operation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “for example” in Claim 13, line 2 is a relative term which renders the claim indefinite. The term is unclear of the intended scope of the claim. The term is not made clear from the claims or specification.
Claim 19 recites the limitation “a scaling factor having a first value β” in line 5. It is unclear if the β is intended to indicate a first value of the scaling factor, or if it is intended as a perturbation gain of the scaling factor. The term is not made clear from the claims or specification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blevins et al., US Patent Pub. US 2013/0046396 A1 relates to claims 1, 11-13, and 19 regarding process control loops and PID feedback control.
Wojsznis et al., US Patent Num. US 6577908 B1 relates to claims 1, 10-17, and 19 regarding process control loops, band pass filtering, and offset values.
Salsbury et al., US Patent Num. US 10845070 B2 relates to claims 1-2, 10-17, and 19 regarding process control loops, PID feedback control, band pass filtering, high and low pass filtering, sinusoidal perturbation signals, and offset values.
Faymon et al., US Patent Num. US 6885923 B1 relates to claims 1 and 19 regarding variance of a measured signal.
Grimble, “Non-linear generalized minimum variance feedback, feedforward and tracking control”, 2005, Industrial Control Centre, University of Strathclyde, Glasgow, G1 1QE, UK, PP 1-13 relates to claims 1, 11-13, and 19  regarding process control loops, PID feedback control, and high and low pass filtering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119